DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-9, 11-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Ha et al. [US 20100127662 A1]. 
Regarding claim 1, Ha discloses a method for preventing battery thermal runaway (paragraph [0001], fig 1), comprising:
detecting battery thermal runaway happening to at least one battery cell of a battery (paragraph [0035] lines 1-5, the abnormality includes the sudden rise of temperature of the battery consider as battery thermal runaway here, paragraph [0037], lines 8-9); and, in response to detecting the battery thermal runaway happening on the at least one battery cell of the battery connecting , the at least one battery cell with an external short circuit through which battery energy of the at least one battery cell is released (paragraph [0036]).  
Regarding claim 2, Ha discloses that detecting battery thermal runaway happening to at least one battery cell of a battery comprises at least one of (master BMS detect, paragraph [0035]):
detecting unwanted Lithium plating on an anode of the at least one battery cell; and detecting a preset amount of temperature rise within a preset period of time in the at least one battery cell. (paragraph [0037]).  
Regarding claim 3, Ha discloses that detecting an internal short circuit inside the at least one battery cell comprises:
calculating real-time information of every battery cell of the battery (communication between master BMS and a specific battery module, paragraph [0037]),
 wherein real-time information comprises partial derivative of voltage and time (the battery module or the battery module assembly exhibits a voltage difference of 200 m V or more or an abrupt battery capacity reduction of 30% or more as compared to the remaining battery modules or the remaining battery module assemblies, paragraph [0037]).
Regarding claim 4, Ha discloses that the external short circuit comprises an external resistor (resistor unit 150. Fig 1).  
Regarding claim 5, Ha discloses that in the method of claim 1 an impedance or electrical resistance of the external short circuit is smaller than an impedance or electrical resistance of an internal short circuit of the battery cell (the master BMS 120 controls the operation of the abnormal battery module assembly 110 using the corresponding bypass member 160, paragraph [0037]
Note: the electrical resistance of Bypass element connected in parallel is always low as compared to internal electrical resistance.).  
Regarding claim 6, Ha discloses that in the method of claim 5, the impedance or electrical resistance of the external short circuit is fixed; or, the impedance or electrical resistance of the external short circuit is adjusted based on the impedance or electrical resistance of the internal short circuit of the battery cell, or based on an impedance or electrical resistance of an internal circuit of the battery, or based on both the impedance or electrical resistance of the internal short circuit of the battery and the impedance or electrical resistance of the internal circuit of the battery. (resistance unit, 150).
Regarding claim 7, Ha discloses that the method of claim 7 further comprising  at least one of; the dissipating heat generated by the released battery energy at the external short circuit; converting the released battery energy into mechanical energy; converting the released battery energy into chemical energy; saving the released battery energy in a supercapacitor or an inductor. (claim 7). 
Regarding claim 8, Ha discloses in the method of claim 7 the dissipating heat generated by the released battery energy at the external short circuit comprises: connecting the external short circuit with heat sink which absorbs the heat generated by the released battery energy at the external short circuit (the method further includes performing a cooling process using a cooling unit to remove heat generated during the forcible discharge of the charged energy, paragraph [0017]).  
Regarding claim 9, Ha discloses in the method of claim 7, wherein converting the released battery energy into mechanical energy comprises at least one of: converting the released battery energy into kinetic energy (claim 8, driving of flywheel).
Regarding claim 11, Ha discloses a device for preventing battery thermal runaway (fig 1), comprising:
an external short circuit provided with pairs of switches (field effect transistors, 140, fig 1)  that control connection of respective battery cells of a battery to the external short circuit (the FET controls the corresponding bypass member160, paragraph [0035], fig 1), wherein each pair of the switches cuts off the connection of a battery cell corresponding to the pair of switch to the external short circuit as an initial state, and in response to receiving an activation instruction, switches on the connection of the battery cell corresponding to the pair of switch to the external short circuit through which battery energy of the battery cell corresponding to the pair of switch is released(paragraph [0035], [0034]);
and a control module (BMS 120, fig 1), configured to send, in response to being notified of battery thermal runaway happening to at least one battery cell of the battery, an activation instruction to each pair of switch corresponding to the at least one battery cell (the master BMS 120 transmits a signal to the FET of the abnormally operated battery module assembly, including the battery modules connected in series with each other. paragraph [0035], the abnormality includes the rise of temperature of the battery consider as battery thermal runaway here, paragraph [0037], lines 8-9 ).  
Regarding claim 12, Ha discloses in the device of claim 11 the battery thermal runaway happening to at least one battery cell of the battery is caused by at least one of: an internal short circuit inside the at least one battery cell; and a preset amount of temperature rise within a preset period of time in the at least one battery cell (paragraph [0037], lines 8-12).  
Regarding claim 13, Ha discloses the device of claim 11 , wherein an impedance or electrical resistance of the external short circuit is smaller than an impedance or electrical resistance of an internal short circuit of the battery cell (the master BMS 120 controls the operation of the abnormal battery module assembly 110 using the corresponding bypass member 160, paragraph [0037]
Note: the electrical resistance of Bypass element connected in parallel is always low as compared to internal electrical resistance).  
Regarding claim 14, Ha discloses in the device of claim 13 the impedance or electrical resistance of the external short circuit is fixed (resistance unit 150, fig 1).
Regarding claim 15, Ha discloses the device of claim 11 further comprising a heat dissipating module, configured to dissipate heat generated by the released battery energy at the external short circuit; a mechanical energy converting module (flywheel, paragraph [0018]), configured to convert the released battery energy into mechanical energy (paragraph [0018]).
Regarding claim 16, Ha discloses that in the device of claim 15, wherein the heat dissipating module comprises: a heat sink which is connected with the external short circuit and absorbs the heat generated by the released battery energy at the external short circuit (the method further includes performing a cooling process using a cooling unit to remove heat generated during the forcible discharge of the charged energy. Paragraph [0017]).  
Regarding claim 17, Ha discloses in the device of claim 15, wherein the mechanical energy converting module is configured to perform at least one of: converting the released battery energy into kinetic energy; converting the released battery energy into potential energy (claim 8, driving of flywheel).
Regarding claim 19, Ha discloses a battery system, comprising: a battery provided with multiple battery cells (a plurality of battery cells or battery modules electrically connected to each other, paragraph [0009]), and a device for preventing battery thermal runaway (battery management system, paragraph [0016]), wherein the device for preventing battery thermal runaway comprises:
an external short circuit (resistance unit 150, fig 1) provided with pairs of switches (FET, 140, fig 1) that respectively control connection of the multiple battery cells of the battery to the external short circuit, wherein each pair of the switches cuts off the connection of a battery cell corresponding to the pair of switch to the external short circuit as an initial state (the FET controls the corresponding bypass member 160, with the result that current flows though the corresponding forcible resistance unit 150, paragraph [0035]), and in response to receiving an activation instruction, switches on the connection of the battery cell corresponding to the pair of switch to the external short circuit through which battery energy of the battery cell corresponding to the pair of switch is released (paragraph [0035], [0036]); and a control module (BMS 120, fig 1), configured to send, in response to being notified of battery thermal runaway happening to at least one battery cell of the battery , an activation instruction to each pair of switch corresponding to the at least one battery cell (paragraph [0035]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. [US 20100127662 A1].  as applied to claims 7 and 15 above, and further in view of Gorse et a. [US 20200208274 A1].
Regarding claim 10, Ha discloses the method of claim 7, But Ha fails to explicitly disclose that the released battery energy  can be converted to chemical energy. 
Gorse discloses an energy converting device and method for converting electrical energy into chemical energy including an electrolysis device can be connected to an electrical network and is designed to split water into hydrogen and oxygen using electric power (abstract).
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Grose of  storing energy in the case of excess capacities present in the electricity network is the conversion of electrical energy into chemical energy (paragraph [0002]). Removing excessive electrical battery energy allows higher currents to be carried before the temperature limits are reached. Heat flows out of the battery by using an energy converting device within the circuit can maximize these natural flows and keep the ambient temperature of battery low.
Regarding claim 18, Ha discloses the device of claim 15, But Ha fails to explicitly disclose that the released battery energy  can be converted to chemical energy. 
Gorse discloses an energy converting device and method for converting electrical energy into chemical energy including an electrolysis device can be connected to an electrical network and is designed to split water into hydrogen and oxygen using electric power (abstract).
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Grose of  storing energy in the case of excess capacities present in the electricity network is the conversion of electrical energy into chemical energy (paragraph [0002]). Removing excessive electrical battery energy allows higher currents to be carried before the temperature limits are reached. Heat flows out of the battery by using an energy converting device within the circuit can maximize these natural flows and keep the ambient temperature of battery low.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. [US 20100127662 A1]  as applied to claim 19 above, and further in view of Ma et al. [US 20220145097 A1].
Regarding claim 20, Ha discloses the battery system of claim 19, but fails to disclose that the battery is lithium-ion battery.
Ma discloses a method to provide fire protection for a battery and/or an article comprising a battery in particular a vehicle comprising a lithium ion battery (abstract).
It would have been obvious for a person, having an ordinary skill in the art, at the time the invention was filled, to use the teaching of Ma of high-power density lithium ion battery (paragraph [0003]) in Ha system, because the use of lithium ion batteries has become wide spread in a variety of applications, including consumer electronics particularly mobile phones, tablet and laptop computers, medical devices, industrial equipment, and in particular hybrid/electrical vehicles (paragraph [0003]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/NATHANIEL R PELTON/             Primary Examiner, Art Unit 2859